Title: From George Washington to Brigadier General Duportail, 24 November 1778
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


  
    Sir,
    Head Quarters [Fredericksburg, N.Y.] Novemr 24th 1778
  
The estimate you delivered me some time since of the Cannon wanted for the works of West Point, having been, by some accident mislaid, I am to request you will deliver a copy of it to the President of Congress—which you will be pleased to do as speedily as possible. I am With great consideration and esteem—Sir Your most Obed. servant.
